Citation Nr: 0602143	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  00-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1948.  He died in February 1999, and the appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 decision by the RO.

This case was previously before the Board in October 2001 and 
February 2004.  On both occasions, it was remanded to the RO 
for additional development.

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO, via the Appeals Management Center 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.


REMAND

When this case was last remanded in February 2004, the Board 
requested, among other things, that the RO obtain and 
associate with the claims file all relevant outpatient 
records and hospital summaries from VA medical facilities in 
Saginaw and Ann Arbor, Michigan, dated from January 1990 to 
February 1999, that had not been obtained previously.  The 
Board specified that the materials obtained should include, 
among other things, the radiology films from that time frame.

Unfortunately, the requested development has not been 
completed.  The specified outpatient records and hospital 
summaries were requested, received, and associated with the 
claims file.  However, it does not appear that any attempt 
was made to obtain additional radiology films from the period 
in question.  Notably, the record contains a number of 
written radiology reports from the period January 1990 to 
February 1999 for which there are no corresponding films.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact the VA facilities in Saginaw and 
Ann Arbor, Michigan and ask them to provide 
all available radiology films pertaining to 
the veteran, dated from January 1990 to 
February 1999.  All action taken to obtain 
the films should be fully documented in the 
claims file.  If there are no additional 
films available, the facilities should be 
asked to note that fact in writing.  Any 
response(s) received, and the evidence 
obtained, if any, should be associated with 
the claims file.

2.  Thereafter, take adjudicatory action on 
the claim here in question.  If the benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and her representative.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


